IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keystone Sanitary Landfill, Inc.       :
and Solid Waste Services, Inc.         :
d/b/a J.P. Mascaro & Sons,             :
                    Appellants         :
                                       :
           v.                          :     No. 262 C.D. 2016
                                       :
Monroe County Municipal Waste          :
Management Authority                   :

                                    ORDER



            NOW, December 5, 2016, having considered appellants’ application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge